                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


TODD MORGAN,

                   Plaintiff,
                                                     Case No. 19-cv-1637-pp
      v.

ANDREW SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that he is not employed, he is not married, and he has no dependents that he

is responsible for supporting. Dkt. No. 2 at 1. The only source of income listed

by the plaintiff is Foodshare of $196 per month, and the only expense listed is

$196 per month for food. Id. at 2-3. The plaintiff does not own a home or a car


                                          1
or any other property of value, and he has no cash on hand or in a checking or

savings account. Id. at 3-4. The plaintiff states that he “owes ~ $100,000 in

back-due child support” and that he “has housing through the Guest House of

Milwaukee program.” Id. at 4. The court finds a bit perplexing the plaintiff’s

statement that he owes back child support in conjunction with his indication

on page one of the affidavit that he has no dependents he is responsible for

supporting. Perhaps his children are of an age where he no longer has to pay

for their support, perhaps he made a mistake filling out the form. In any case,

the plaintiff has demonstrated that he cannot pay the $350 filing fee and $50

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint states that he was denied Social Security

benefits by the Commissioner, that he is disabled, and that the conclusions

and findings of fact by the Commissioner when denying benefits to the plaintiff

are not supported by substantial evidence and are contrary to law and

                                          2
regulation. Dkt. No. 1 at 1. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 8th day of November, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
